DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1, 8-19 and 21-28 are allowed.
The following is an examiner’s statement for reasons for allowance, after through updated search and reconsideration:
As per claim 1 and their respective dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of claimed invention in context as a whole. The instant application is directed to a trace transfer technique/structure to connect conductive traces of touch electrodes of touch sensor panel to a flex circuit oriented perpendicular or non-parallel to the substrate of touch surface of the touch sensor panel in order to enable to the flex circuit to connect to touch circuitry with reduced bending as compared with the amount of bending of the flex circuit when oriented substantially parallel to the substrate. The previously cited prior art references Salaverry and Park discloses general teachings of such limitation (see previous office action). However, the specifics of the detailed connection structure/arrangement of a flex circuit coupled to the substrate via bonding to a second surface of the substrate that is positioned at a non-parallel angle with respect to the first surface of the substrate, wherein a first side of the flex circuit is bonded to the second surface with an adhesive, wherein the flex circuit includes conductive traces coupled to the touch electrodes, and wherein the conductive traces of the flex circuit are disposed on a second side of the flex circuit opposite the first side of the flex circuit, in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. An updated search was performed, and yielded prior art references: Grunthaner (US 
As per claim 27, the prior art, whether considered alone or in combination, fail to disclose the technical features of claimed invention in context as a whole. The instant application is directed to a trace transfer technique to connect conductive traces of touch electrodes of touch sensor panel to a flex circuit oriented perpendicular or non-parallel to the substrate of touch surface of the touch sensor panel in order to enable to the flex circuit to connect to touch circuitry with reduced bending as compared with the amount of bending of the flex circuit when oriented substantially parallel to the substrate. The previously cited prior art references Salaverry and Park discloses general teachings of such limitation (see previous office action). However, the specifics of the detailed connection structure/arrangement of a flex circuit coupled to the substrate via bonding to a surface that is positioned at a non-parallel angle with respect to the first surface of the substrate, the flex circuit including conductive traces coupled to the touch electrodes; and conductive traces configured to couple the bond pads to the conductive traces of the flex circuit; wherein the conductive traces of the flex circuit are coupled to the touch electrodes via the bond pads and the conductive traces configured to couple the bond pads to the conductive traces of the flex circuit; and wherein a first thickness of at least one conductive trace of the conductive traces configured to couple the bond pads to the conductive traces of the flex circuit at a first distance from a first edge of the substrate is greater than a second thickness of the at least one of the conductive trace at a second distance from the first edge, the second distance greater than the first distance, in the manner claimed as a whole, is not sufficiently taught or suggested in the 
	Independent claim 28 recites similar specific details from claim 27 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693